 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TODD CHRISTIAN ROBBEN,                            No. 2:16-CV-2698-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    EL DORADO COUNTY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) Vern Pierson, the District

 9   Attorney for El Dorado County; (2) Dale Gomes; (3) Mike Pizzuti; and (4) the El Dorado County

10   District Attorney’s Office. Plaintiff claims defendant Pierson abused his office to carry out a

11   personal vendetta by using false evidence and testimony to initiate two criminal cases against

12   him. See Doc. 1, p. 3 (plaintiff’s complaint). According to plaintiff, he has filed “an appeal and

13   petition for habeas corpus to reverse the convictions.” Id. Plaintiff does not state the outcomes of

14   those cases.

15

16                                            II. DISCUSSION

17                  When a state prisoner challenges the legality of his custody and the relief he seeks

18   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

19   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

20   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,
21   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

22   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief

23   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

24   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

25   imposition of a sanction affecting the overall length of confinement, such a claim is not

26   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by
27   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

28   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to
                                                        2
 1   malicious prosecution action which includes as an element a finding that the criminal proceeding

 2   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

 3   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

 4   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

 5   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

 6   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

 7   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is

 8   eligible for parole consideration not barred because changed procedures would hasten future

 9   parole consideration and not affect any earlier parole determination under the prior procedures).

10                  To the extent plaintiff alleges misconduct on the part of defendants that resulted in

11   criminal convictions, success on the merits of the instant civil rights action would necessarily

12   imply the invalidity of one or both of those convictions. While plaintiff states that he has filed an

13   appeal and habeas corpus action concerning the convictions, he does not state that the convictions

14   were set aside or otherwise invalidated such that this action can proceed. To the extent those

15   actions are still pending or were not resolved in plaintiff’s favor, the current civil action would be

16   barred. To the extent plaintiff’s conviction has been overturned on appeal or collateral review,

17   this civil action may be able to proceed. Plaintiff will be provided an opportunity to amend the

18   complaint to allege additional facts relating to the appeal and habeas action.

19

20                                          III. CONCLUSION
21                  Because it is possible that the deficiencies identified in this order may be cured by

22   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

23   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

24   informed that, as a general rule, an amended complaint supersedes the original complaint. See

25   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

26   amend, all claims alleged in the original complaint which are not alleged in the amended
27   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

28   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make
                                                        3
 1   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

 2   complete in itself without reference to any prior pleading. See id.

 3                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 4   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 5   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 6   each named defendant is involved, and must set forth some affirmative link or connection

 7   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 8   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 9                   Finally, plaintiff is warned that failure to file an amended complaint within the

10   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

11   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

12   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

13   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

14                   Accordingly, IT IS HEREBY ORDERED that:

15                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

16                   2.       Plaintiff shall file first amended complaint within 30 days of the date of

17   service of this order.

18

19

20   Dated: November 1, 2018
                                                             ____________________________________
21                                                           DENNIS M. COTA
22                                                           UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                         4
